Title: To Thomas Jefferson from John Finch, 20 May 1824
From: Finch, John
To: Jefferson, Thomas

Sirat Mr Vaughan’s Phila
May 20.1824.Allow me to send a few pages which were published last year in the American Journal of Science.—After I left Monticello my tour was directed to the eastern shore of Virginia and the quantity of fossil organic remains is so great, that it opens quite a large field of comparison between the soil of America and Europe, and I believe similar strata will be found in the two Continents.—On the rivers James and York the banks furnish many varieties of shells and animal remains. I found bones of the shark, crocodile, lamantin, and one or two unknown species of animals. Forgive my having intruded on your attention.I have the honor to be, Sir your most faithful Servt—John Finch